Citation Nr: 1423662	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  14-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from January 1999 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a VA examination in December 2012, the Board finds that an addendum opinion is needed.  The December 2012 examiner opined that the Veteran's low back condition preexisted his service and that it was not permanently aggravated by his service.  However, the examiner did not use the clear and unmistakable standard.  Therefore on remand, an opinion should be obtained whether there is clear and unmistakable evidence that the Veteran's low back condition was not aggravated by his service. 

In his opinion, the examiner explained that the Veteran's low back condition was not permanently aggravated by service, based in part on the fact that there was no medical evidence of record to indicate that the Veteran had any worsening condition like intervertebral disc syndrome.  VA treatment records indicate the Veteran underwent an MRI of his lower back in May 2013.  He was diagnosed as having degenerative disc disease.  In light of this diagnosis, another opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his low back condition.  The Veteran's claims file and any pertinent records should be made available to the examiner for review in connection with the opinion. 

Based on the examination and review of the record, the examiner should respond to the following:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a low back condition that existed prior to his entry into active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting low back condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's low back condition had its onset in service?

2.  Thereafter, review the record and readjudicate the claim of service connection for a low back condition. If the claim remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



